Citation Nr: 0833024	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a disorder of the 
left upper extremity, to include as secondary to the 
veteran's service-connected right upper extremity weakness, 
status post left ischemic infarction.

3.  Entitlement to a total rating for a period of 
convalescence for a service-connected disability or other 
condition subject to compensation.

4.  Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1961 to May 
1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These matters were remanded in April 2008 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  

He testified at a Board hearing at the RO in June 2008.  A 
transcript is of record.  

Although the veteran also appealed the issue of service 
connection for erectile dysfunction, this benefit was granted 
by rating decision in May 2008 and is therefore no longer in 
appellate status.	

The issues of entitlement to a total rating for a period of 
convalescence for a service-connected disability, and 
entitlement to service connection for left upper extremity 
and for sleep disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

Depression is not related to active-duty service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The January 2005 notification complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the January 2005 notification did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim for service connection for 
depression was denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the veteran in obtaining evidence; afforded the 
veteran a VA examination in February 2005; and afforded the 
veteran the opportunity to give testimony before the Board in 
June 2008.  All known and available records relevant to 
service connection for depression have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

One of the issues before the Board involves a claim of 
entitlement to service connection for depression. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show treatment for depression in 
October 1979.  By report of medical history in April 1981, 
the veteran checked the appropriate box to indicate a 
past/current medical history of depression.  Overall, there 
is evidence of treatment of depression in service.

However, a VA treatment record shows that the veteran was 
told he had symptoms consistent with mild depression in June 
1998, which is 16 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  This also suggests that the 
veteran's in-service depression was acute and transitory in 
nature.

When the veteran was afforded a VA examination in February 
2005, the veteran said he was doing well and denied any 
problems with depression.  He stated that over the past few 
months, he had had some difficulty with depression and that 
he had been drinking somewhat more since his sister passed 
away.  He reported that the depression manifested itself in 
terms of not feeling like doing much of anything.  He rated 
his depression as mild and said that he was depressed not 
everyday, but only some days.  The veteran stated that he was 
first treated for depression in service and that his father 
had died a year before.  He further stated he had been 
involved in an accident and had been drinking at that time.  
The veteran said that he did not think that he drank because 
he was depressed, but that it was possible that his drinking 
led to his depression.  The veteran reported drinking a 12-
pack of beer over the course of a week and denied drug use.  

The VA examiner diagnosed depression disorder not otherwise 
specified.  After examining the veteran and reviewing the 
veteran's claims file, the VA examiner stated that the 
etiology of the veteran's depression was unclear.  It was 
acknowledged that the veteran was treated for depression in 
the military.  It was noted that the veteran stated that 
before he found a job, he went through a period of 
depression, but generally denied depression up until fairly 
recently.  The VA examiner stated again that the cause of the 
veteran's current depression was unclear, and that the 
relationship between the veteran's drinking and depression 
was unclear.  The VA examiner continued that it was also 
unclear whether the veteran's current depression represented 
a recurrent depression or one that was secondary to other 
unknown factors.  The VA examiner concluded the report saying 
he could not answer without resorting to speculation.  The 
Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See 
38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 
187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).    

The Board acknowledges the veteran's assertion that 
depression is related to service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  
  
After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for depression is not 
warranted.  To this extent, the appeal is denied.


REMAND

Another issue before the Board is entitlement to a total 
rating for a period of convalescence for a service-connected 
disability.  The veteran is also claiming entitlement to 
service connection for a disorder of the left upper 
extremity, to include as secondary to the veteran's service-
connected disability of right upper extremity weakness, 
status post left ischemic infarction.  The Board notes that 
critical to the veteran's total rating claim is determining 
whether service connection is warranted for left upper 
extremity since he asserts that because of this disability, 
he had at least 30 days of convalescence.  The Board notes 
that there has been no VA examination to determine whether 
the disorder of the left upper extremity is directly related 
to or aggravated by the veteran's service-connected 
disability of right upper extremity weakness, status post 
left ischemic infarction.  Since, all theories of 
entitlement--direct and secondary--must be considered and 
since whether entitlement to a total rating for a period of 
convalescence for a service-connected disability or other 
service-connect or other condition subject to compensation, a 
VA examination would be appropriate before the Board can 
proceed with appellate review.  See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits").       

In addition, the veteran is claiming entitlement to service 
connection for a sleep disorder.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, the standards of McLendon are met in 
this case.  Service treatment records from August 1979 show 
that the veteran was seen for experiencing insomnia for one 
week.  In addition, in reports of medical history from 
September 1978 and April 1981, the veteran checked the 
appropriate box to indicate that he had a past/current 
medical history of frequent trouble sleeping.  Post service 
medical records from the VA show that the veteran complained 
of the inability to sleep in June 1998, October 2002 to 
November 2002, September 2004.  Since questions of medical 
causation must be addressed by medical personnel, the Board 
must conclude that further development is necessary to allow 
for informed appellate review.
   
Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided adequate notice 
of what type of information and evidence was needed to 
substantiate his service connection claims (for a disorder of 
the left upper extremity, to include as secondary to the 
veteran's service-connected disability of right upper 
extremity weakness, status post left ischemic infarction, and 
his service connection claim for a sleep disability), but was 
not provided adequate notice of the type of evidence 
necessary to establish disability ratings and effective dates 
for the disabilities on appeal.  Since the appeal is being 
remanded for other reasons outlined above, it is appropriate 
to also direct that the RO furnish proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to comply with 
the Court's holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and §38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish 
a disability rating and effective date 
for the claims of entitlement to service 
connection for a disorder of the left 
upper extremity, to include as secondary 
to the veteran's service-connected 
disability of right upper extremity 
weakness, status post left ischemic 
infarction, and for a sleeping disorder 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
		
2.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and etiology of the claimed 
disorder of the left upper extremity.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  

As to any current disorder of the left 
upper extremity found on examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder of the left upper 
extremity is proximately due to or has 
been caused by or has been aggravated by, 
the service-connected disability of right 
upper extremity weakness, status post 
left ischemic infarction.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
claimed disorder of the sleep disorder.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  

As to any current sleep disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such sleep disability is causally 
related to the veteran's active-duty 
service.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine 
whether the claims can be granted.  If 
the claims remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


